296 U.S. 621
56 S. Ct. 142
80 L. Ed. 441
A. G. TRIPLETT, R. M. Triplett, A. Nelson, et  al., petitioners,v.Percival D. LOWELL, Francis W. Dunmore, and Dubilier  Condenser Corporation.*
No. 388.
Supreme Court of the United States
October 14, 1935

Mr. Samuel E. Darby, Jr., of New York City, for petitioners.
Mr. C. V. Edwards, of New York City, for respondents.


1
For opinion below, see 77 F.(2d) 556.


2
Petition for writ of certiorari to the United States Circuit Court of Appeals for the Fourth Circuit denied.



*
 Rehearing granted 296 U.S. 570, 56 S. Ct. 306, 80 L. Ed. 402.